 HOCK AND MANDEL JEWELERS435NOTE.-We willnotifythe above-named employee if presently serving in theArmed Forcesof the United States of his right to full reinstatement upon applica-tion in accordancewith theSelectiveService Actand theUniversal Military Trainingand ServiceAct of 1948,as amended,after discharge fromthe Armed Forces.This noticemust remainposted for60 consecutivedays from the date ofposting,and must notbe altered,defaced, or coveredby any othermaterial.Employees may communicatedirectlywiththe Board'sRegionalOffice, 1015Tijeras Avenue NW., Albuquerque, New Mexico, Telephone No. 243-3536, if theyhave any questionconcerning this notice orcompliance withitsprovisions.Samuel Levine, doing business as Hock and Mandel JewelersandLocal No. 1, Amalgamated Jewelry,Diamond and WatchcaseWorkers Union,AFL-CIO.Case No. 2-CA-9010.December 16,1963DECISION AND ORDEROn June 20, 1963, Trial Examiner Sidney D. Goldberg issued hisIntermediate report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.He also found that the Respondent had not engagedin certain other unfair labor practices as alleged in the complaint,and recommended dismissal of the complaint as to them.Thereafter,the Respondent and the General Counsel filed exceptions to the Inter-mediate Report and supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner with the modifications notedbelow.'Based upon his resolutions of credibility and the inferences drawnfrom the record facts, the Trial Examiner found that Respondent hadmade an unconditional offer of reinstatement to Juan Garcia whichGarcia refused unless Respondent first agreed to recognize the Unionas the employees' bargaining representative.The Trial Examinertherefore concluded that Respondent's backpay liability ceased when'Contrary to the Trial Examiner,we find that Respondent's interrogation of its em-ployees as to whether they had joined the Union was coercive and violated Section 8(a) (1)of the Act In this connection,we note that Respondent had indicated to the employeesthat it was opposed to the Union and had discriminatorily discharged Garcia.We shalltherefore modify the Trial Examiner'sRecommended Order to provide that Respondentcease and desist from engaging in this type of conduct145 NLRB No. 46. 436DECISIONSOF NATIONALLABOR RELATIONS BOARDGarcia responded to this offer with his conditional acceptance.Ourdissenting colleague, however, takes a different view of the facts.In his opinion, Garcia's failure to accept reinstatement was not duetoRespondent's refusal to accord recognition to the Union, butstemmed instead from Respondent's unlawful insistence that Garciarefrain from engaging in concerted, protected activity as a conditionto reemployment, i.e., cease belonging to or supporting the Union.If the record unequivocally demonstrated that Garcia's reemploy-ment was conditioned upon the abandonment of his statutory rights,we would readily agree with our dissenting colleague that Respondentshould be responsible for backpay until such time as an unconditionaloffer of reinstatement was made to Garcia.However, we are notprepared to say that the Trial Examiner's credibility resolutionsshould not stand, and that the credited testimony does not pre-ponderate in favor of the Trial Examiner's contrary conclusion. Inthese circumstances, we perceive no compelling reason for upsettinghis findings, conclusions, or recommendations.ORDERThe Board adopts as its Order the Recommended Order 2 of theTrial Examiner with the following modification :Delete paragraph 1(b) thereof and substitute therefor the fol-lowing :(b) Indicating, by statements to employees, surprise or dis-pleasure at their having joined a union, or interrogating themconcerning their union adherence or sympathies, or in any othersimilar, like, or related manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteed bySection 7 of the Act.The notice shall also be amended by deleting the third prohibitoryparagraph and substituting therefor the following :WE WILL NOT, by means of discharges or statements, or by inter-rogating our employees concerning their union adherence or sym-pathies, or in any like or related manner, interfere with, restrain,or coerce our employees in the exercise of their right to self-"The Recommended Order is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,the National Labor Relations Board hereby ordersthat Respondent,his agents,successors,and assigns,shall:The following shallbe added immediately below the signature line in the Appendix attachedto the Intermediate Report:NOTE.-We willnotify theabove-named employee if presently serving in the ArmedForces of the United States of his right to full reinstatement upon application inaccordance with the Selective Service Act and the UniversalMilitaryTraining andService Act of 1948, as amended, after discharge from the Armed Forces. HOCK AND MANDEL JEWELERS437organization, to join or assist the above-named Union or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutualaid or protection or to refrain from any or all such activities.MEMBER BROWN, dissenting in part:On the facts herein I would find that Respondent's offer of rein-statement to Garcia contained an unlawful condition.Therefore, itwas not a bona fide offer which Garcia was obligated to accept orotherwise place himself in the status of a striker, as found by mycolleagues.Respondent's offer should not be considered in isolation,but must be read in the light of the fact that Garcia was a Spanish-speaking employee and in the context of Respondent's other conver-sations and statements on the same subject.Thus, after having discharged Garcia in violation of Section 8(a)(3) and (1) of the Act, and after the other employees manifested awillingness to talk over problems as a group instead of through unionrepresentation, Respondent indicated to the employee group a will-ingness to reinstate Garcia. In response to their expressions of fearof retribution by Respondent against Garcia because the latter "triedto join" the Union, Respondent promised only to "forget about every-thing" and not "pick on him." Respondent made no promise thathe would not interfere with any renewed exercise of Section 7 rightsby the employees-a minimum required in a posting to remedy suchunfair labor practices.That Respondent's assurances were purposelylimited in this fashion becomes apparent from the response given thatsame day to the request by union officials that Respondent reinstateGarcia.For, although he had earlier promised employees that Garciacould come back to work, the request by union representatives wasflatly denied on the ground that the operation was too small for aunion shop.Parenthetically, it should be noted that the representa-tives had made no demand for, or even referred to, a union shop.Un-doubtedly Respondent was referring to employee unionization, theobjective of the activity for which Garcia had been fired. Respondenttestified he also told the union representatives that if Garcia wantedto come back to work he could do so on his own initiative and therewas no need for any "arbitrator." In my opinion, by this entireconversation with the union representatives Respondent indicated hiscontinued opposition to union activity in the plant and his continuedunlawful denial of Garcia's Section 7 rights.Itwas in this directly relevant background that, when Garciaappeared at the plant for his pay and personal property, Respondentasked Garcia to come back to workas if nothing had happened.The 438DECISIONSOF NATIONALLABOR RELATIONS BOARDform of the offer implied a forgiveness of past conduct but containedno assurance that Respondent would not repeat the unlawful responseto renewed collective activity which it so emphatically disapproved.Garcia rightfully requested an explanation of what this ambiguousoffer meant when he inquired, "what about the union," impliedlyreferring to his status as a union supporter.The reply that Respond-ent would not have "anything to do with the union" was a clear an-nouncement of Respondent's unalterable opposition to the principleof collective bargaining and concomitant designation of the conditionplaced upon the offer of reinstatement, namely, that Garcia abandonhis interest in and efforts on behalf of the Union.This could hardlybe the kind of offer which could stand as a substitute for a remedyto the unfair labor practices committed against employees in the un-lawful discharge of Garcia.Further, it was not sufficient that Re-spondent specified this unlawful condition for reinstatement of Garcia,he proceeded to conduct himself so as to get the most mileage possiblefrom the incident in his antiunion campaign.Accordingly, he pro-ceeded to follow Garcia into the workroom where, in reiterating theprevious exchange with Garcia in a loud voice for the benefit of otheremployees, Respondent made clear to them the condition just conveyedtoGarcia.As there was never an unconditional offer of reinstatement, Garciawas under no legal obligation to respond in any particular way.Nevertheless, I do not agree that the response that Garcia gaveamounted to a demand for recognition of the Union, and made thata condition to his returning to work.Respondent knew that Garciawas not the spokesman for the Union. Respondent had personallymet the union representatives only 2 days before when they requestedGarcia's reinstatement.They did not at that time, or at any timesubsequent to filing their pending representation petition, demandrecognition.Thus Respondent had no reason to believe that anymeans other than an election would be used to obtain recognition,much less that Garcia was making such a demand. Garcia had beenfired for his union adherence and activities. In these circumstances,ifRespondent did not know from Garcia's comment that the dis-criminatee was attempting to obtain assurance that he would retainhis statutory rights, it certainly was incumbent upon Respondent toclarify the situation or suffer the consequences. I see no justificationin permitting an articulate Respondent to hide behind well-chosenwords of ambiguity and then interpreting the statements of an em-ployee who was unfamiliar with the English language in such a wayas to redound to his detriment and deny him backpay.In view of the foregoing, I would require that Respondent offerGarcia reinstatement with backpay from the date of discharge. HOCK AND MANDEL JEWELERS439INTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, under Section 10(b) of the National Labor Relations Act, asamended (29 U.S.C. Sec. 151 et seq., herein called the Act), was commenced bya complaint I alleging that Respondent had, in violation of Section 8(a) (1) and(3) of the Act, interfered with, restrained, and coerced his employees In theirexercise of the right to join a labor organization and that he had discriminatorilydischarged and refused to rehire Juan Garcia because he had joined and assistedthe Charging Party (herein called the Union).Respondent answered, denying the allegations of the complaint, and a hearing onthe issues so raised was held before Trial Examiner Sidney D. Goldberg at NewYork, New York, on March 4, 1963, at which all parties were represented andafforded an opportunity to present evidence, to examine and cross-examine witnesses,and to argue the case.For the reasons hereinafter set forth in detail, I find that Respondent's inter-rogation of his employees concerning their membership in the Union was notcoercive and was justified by his need to investigate the Union's statement that itrepresented a majority thereof. I also find that Respondent discriminatorily dis-charged Juan Garcia because of his union activities but that the offer of reinstate-ment was valid and that the conditions Garcia imposed upon his return to Respond-ent's employ were unjustified.Upon the entire record and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRespondent(herein sometimes called Levine),as sole proprietor of the businessconducted under the name Hock and Mandel Jewelers, is engaged in the city ofNew York inthemanufacture and sale of emblematic jewelry, including medals,trophies,and pins.He admits that he annually purchases and receives,from Statesoutside the State of NewYork,goods and materials valued at more than$50,000and that he annually manufactures and ships,from his place of business in theState of NewYorkto places in other States,products valued at more than$50,000.I find that Respondent is engaged in commerce within the meaning ofthe Act.H. THE LABOR ORGANIZATION INVOLVEDRespondent concedes, for the purpose of this proceeding, that the Union is alabor organization.I find that it is.III.THE UNFAIR LABOR PRACTICESA. IntroductoryRespondent'sbusiness establishment consists of a manufacturing shop and anoffice located on the same floor but some distance down the public corridor. Inthe shop, which itself consists of two connecting rooms, Respondent employs aforeman and four workmen.Testimony concerning the events involved in this proceeding was given by allfive of the shop employees and by the Respondent himself.The facts are, in largemeasure, undisputed.B. Organization and the demand for recognitionJuan Garcia had been employed by Respondent for more than 5 years. Some-time in November 1962 2 he became a member of the Union and obtained, fromeach of his three fellow workers, signed authorization cards which he delivered totheUnion.On November 23, the Union wrote a letter to Respondent, statingthat it represented a majority of his employees and requesting an early conferencefor collective bargaining.Respondent received this letter in the morning on No-vember 26.1 Issued January 24, 1563, on a charge filed December 5, 1962, and an amended chargefiled January 18, 19632All dates, unless otherwise specified, are In 1962 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. Interrogation on November 26Immediately upon receiving the Union's letter,Respondent went to the workroomsand, after telling the foreman about the letter,asked each of the employees in turn,including the foreman,whether they had joined the Union.The rank-and-fileemployees,pursuant to Garcia's previous instructions,denied any knowledge of theUnion and Levine left the shop.D. Interrogation on November 27On November 26 the Union filed a petition for a Board election3and the usualletter of notification was sent to Respondent.He received it in the morning on the27th; again he went to the workrooms and asked each employee whether he hadsigned up with the Union and, once again,the employees said they had not.Thistime Respondent pressed the point and again asked Garcia whether he had joinedthe Union.This time Garcia said he "didn't know"whereupon Levine,growingangry, said,"Don't tell me you don't know.Answer me yes or no."Garcia thentold Levine to call the Union if he wished to get the answer.At this point,Levinetestified,he said:Look: I am receiving notices here that this place is unionized,and what areyou afraid to tell me that a union is here? ... I'm with you a hundred per-cent.Tell me.Sooner or later it's got to come out.The employees,firstGarcia and then each of the others,admitted that they hadjoined the Union and Levine, shaking his head, walked out of the workrooms.E. The "firing"of GarciaIt is clear from the record that the foregoing incident,during which Respondentlearned that his working force had signed union cards, was followed by at least15 minutes of quiet.Garcia testified that "later that day," while he was talking with employee Salvaggio,Levine came in and said:"What'sgoing on here?" Salvaggio said that he had notliked the arrangement whereby the men, having signed union cards,were requiredto answer Levine's questions by saying they knew nothing about it; that he hadfelt like a liar and had wanted to say he had joined.Levine answered that hewas angry because he did not like people doing things without telling him.At this point Levine and Garcia,continuing their conversation in normal tones,went into the other workroom.Garcia testified that Levine asked him what he ex-pected to get out of the Union; 4that he said he expected to get a better salary andbetter working conditions and that Levine responded that he wanted nothing to dowith a union;that he (Garcia)was not going to get anything out of him and thatif he did not like it he could quit.Garcia also testified that he then said he wouldnot quit; that if Levine wanted to fire him it was up to him[Levine] and that Levinethereupon said: "You are fired."I cannot fully credit Garcia's account of this conversation.While it is clearthat Levine,on his return to the workrooms,resumed the discussion of union or-ganization and, therefore,I accept Garcia's testimony that Levine asked him whathe expected to get out of the Union,Garcia's account of the course of their argu-ment to the point where Levine fired him appears to have been carefully tailoredto prove that the discharge was solely for his union activities.Moreover,Garcia'scontinuity conficts with the testimony of the other employees who heard parts ofthe conversation.From all the evidence.I find that Garcia,in answer to Levine'squestion,referred to the fact that Oppenheimer,an employee at that time for only2 months, was being paid only slightly less than he was 5 and that Garcia claimedthat he was being underpaid.There is no doubt that, at the culmination of theirargument,Levine told Garcia that if he was not satisfied he could quit;that Garciasaid he would not quit but that Levine would have to fire him and that Levinethereupon said: "All right,you are fired." 6Case No 2-RC-12421,withdrawn December 5 on filing of the charge hereind It is not clear that Levine,at this time, knew that Garcia had recruited the others,although Garcia's suggestion that he call the Union may have inspired at least a suspicion5 Levine testified that Garcia compared his own salary of$80 with Oppenheimer's $70 ;Garcia testified that he referred to a difference of only $5 in their salaries;the variationis too slight to be important.6 Garcia placed the discussion about comparative salariesafterLevine had "fired" himIt is this part of his testimony-and his testimony that Levine said,during the discussion,that he wanted to have "nothing to do with"a union-which I do not credit HOCK AND MANDEL JEWELERS441When he had finished firing Garcia, Levine turned to employee Vasquez, stand-ing nearby, and said: "If you want to follow him, go ahead."Vasquez started totake off his working clothes but Garcia stopped him, telling him to wait until he(Garcia) went to the Union for advice and Levine said: "Yes, yes, he is going tosee his boss."Vasquez did not leave and Levine told him and employee Salvaggioto "go back to work."Subsequent to Garcia's departure, Vasquez asked Levine whether he "liked"the Union.Levine answered in the negative and added that a union was good fora large place with many employees.On the same day, employee Oppenheimer testi-fied, Levine said to him: "I didn't expect you to join the Union, you are a new man."F. The offer of reinstatementGarcia was discharged on Tuesday morning.On Wednesday morning the shopemployees gathered in the toolroom and asked Levine whether they might talk tohim "as a group."He said they could and they asked hun to take Garcia back.Levine agreed to do so.Employee Salvaggio expressed a fear that, if Garcia re-turned, Levine might "pick on him" because he had "tried to join" the Union 'r butLevine assured them that he would "forget about everything" and would not "pickon him."The Union was not otherwise mentioned.At the end of the conferenceLevine asked Vasquez, the other Spanish-speaking employee, to call Garcia andtell him to come back to work.On the same day, Benny Sher, the business representative of the Union, accom-panied by its president, Leon Sverdlove, visited Levine and asked him to put Garciaback to work. Sher testified that Levine said he would not and, when asked for areason, said: "Because my place is too small for a union shop here."Levine testi-fied that he also told them that if Garcia wanted to come back to work he coulddo so on his own initiative and there was no need for any "arbitrators."Garcia did not return to Respondent's premises until Friday, November 30, whenhe went to the office for his pay and some personal property he had left there.Theoffice clerk told Levine that Garcia was there and Levine came over to talk to him.According to Garcia's credited testimony, Levine asked him to come back to workas if nothing had happened; that he then said: "What about the Union?"and thatLevine answered: "I don't want anything to do with the Union."Garcia thensaid: "Without the Union I am not coming back to work here" and Levine toldhim to get his tools and go home. Levine's testimony concerning this conversa-tion is credited to the extent that it indicates that the tone at its conclusion was notfriendly.Garcia went to the workrooms and Levine followed him.As they entered Levinesaid, loudly enough for all the employees to hear: "I'm offering him his jobback-he can sit down right now and go to work."Garcia then said that Levinehad refused "to have anything to do with the Union" and that he would not comeback to work unless it was a union shop.Levine confirmed Garcia's statement bysaying that he did not want aunion inthe shop and Garcia left.Although Garcia used the phrase "union shop" and there is evidence that he hadsome knowledge of the techniques of union activity, there is nothing in the recordto indicate that he was using the phrase as a term of art, i.e., the requirement im-posed by a collective-bargaining contract that the employees be or become membersof a particular union .8Determination of this aspect of the case, however, requires a finding of whatGarciadidmean when he rejected Levine's proposal that he return to work. Itwas Garcia who persuaded his fellow employees to sign union cards and it is afair inference that he expected some reward-if only that of self-satisfaction-uponthe completion of his work by Respondent's recognition of the Union.When hewas offered reinstatement he was already employed at another plant, having gone towork there almost immediately upon leaving Respondent, and this new job was ob-tained for him by the Union.He was not, therefore, in need of employment, hehad not completed his self-assigned task of organizing Respondent's shop, and hewas obligated to the Union.Moreover, the record does not show any basic unionanimus onthe part of Respondent, although Levine had displayed anger when helearned that his employees, notwithstanding their denials to him, had designated7The signed cards are not in evidence and it does not appear whether the employees hadmerely apnlied for membership and authorized the Union to represent them or whetherthey had actually become members of the Union. Garcia testified that, on November 27,"nobody belonged" to the Union.8 SeeSystem Federation No. 91, Railway Employees Department, AFL-CIO v. 0. V.Wright,364 U S 642, 644, footnote 3. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Union as their agent, and there had been no threats of reprisal against the employees for having joined the Union.From all of the evidence, I find that Garcia,by his statement that he would return to work only "with the union," meant that hewould accept reinstatement only if Respondent recognized the Union as the collective-bargaining representative of its employees.In this context, I also find that Levine'sanswer that he did not want "anything to do with the Union" was simply a re-statement of his refusal to recognize it 9 and not the imposition of a condition affect-ing Garcia's right to become or remain a member of the Union.ioG. Conclusionary findings1.As to the interrogationOn November 26, when Levine first interrogated his employees, he had justreceived a letter from the Union informing him that it represented a majority ofhis employees and requesting that he communicate with the president within 3 daysto arrange a bargaining conference.Levine went into the shop and asked each ofthe four employees there whether he knew anything about the UnionThere isno evidence of coercion, either by words or implication, and there is no indicationof interference by Levine with the employees' organizational rights. I find thatLevine's only purpose in asking the question was to determine whether the Union'sclaim of representation was justified so that he could guide himself in dealing withthe Union's demand.Notwithstanding the absence of proof that Levine informedeach employee that he had received the letter from the Union 11 and his failureto give express assurances against reprisals, the questioning was properly motivatedand conducted in an atmosphere free from employer hostility to union organization.Upon all the evidence I conclude that Respondent's interrogation was justifiablewithin the limits set by the Board inBlue Flash Express, inc.,109 NLRB 591,and was not in violation of Section 8(a)(1) of the Act.With respect to the interrogation of November 27, I reach the same conclusion.Although the Board's notification that a petition had been filed does not, of course,have the same legal effect as the Union's demand for recognition, it is doubtfulwhether,under the circumstances,Levine could recognize the distinction.Comingonly a day after he received the demand from the Union, Levine might reasonablyhave interpreted the Board's letter as some sort of approval or implementation ofthe demand-and he still had 2 days to respond to that. In any event, his interroga-tion of the men at their work was free from coercion and I find it, also, to bejustifiable under theBlue Flashrule.2.As to the discharge of GarciaAlthough I have found, contrary to the testimony of Garcia, that he and Levineangrily discussed the small wage differential between Garcia's salary and that ofOppenheimer, a new employee, before Levine suggested that Garcia quit and theargumentculminated in Levine's firing of Garcia, it is also clear, and I find, that,absent Garcia's unionactivity, the argument would not have started. I also findthatLevine's angry reaction to Garcia's salary comparison, his suggestion thatGarcia quit if not satisfied, and his prompt response to Garcia's refusal to quit bydischarging him would not have occurred without the resentment that Levine feltbecause of the union activities of Garcia and the other employees.Accordingly,I conclude that Garcia was discriminatorily discharged to discourage membershipin the Union and that Respondent thereby violated Section 8(a) (3) and (1) of theAct.3.As to the offer of reinstatementIt has been found that Respondent's offer of reinstatement to Garcia was bonafide and not invalidated by the imposition of any unlawful conditions but that Garcia,insistingthat he would not return unless Respondent recognized the Union, rejectedthe offer.A discriminatorily discharged employee taking this position, the Boardhas held, places himself in the status of a striker, preventing the further accrual ofany backpay to which he might be entitled by reason of his discharge.129The complaint does not allege an unlawful refusal to bargain.10 CompareWings & Wheels, Inc,139 NLRB 578.11Levine told the foreman, Russo, about the letter and Russo was in the same room asthe others12 Coca-Cola Bottling Company of St Louis,95 NLRB 284, 286, enfd 195 F. 2d 955(CA.8) ; Interior Enterprises, Inc.,125 NLRB 1289, 1290, reversed for lack of jurisd2e-tion 298 F 2d 147 (CA9) ; Knsckerbocker Plastic Co , Inc.,132 NLRB 1209, 1236 HOCK AND MANDEL JEWELERS4434.As to independent coercion or restraintI have found that Respondent's discharge of Garcia on the morning of Novem-ber 27 was because of his union activity, which consisted of his signing a unioncard and persuading the other employees to do likewise.Accordingly, Levine'sstatement to Oppenheimer at lunchtime on the same day that he did not think thatOppenheimer, as a new man, would join, must be evaluated against the morning'sevents.So viewed, I find that Levine's statement had the probable effect of restrain-ing his employee in his exercise of the rights guaranteed in Section 7 and, therefore,violated Section 8 (a) (1) of the Act.Levine's negative answer to Vasquez' question whether Levine liked the Unionand Levine's statement that a union was "good for a large place with many em-ployees" lacked any element of coerciveness.While there is testimony indicatingthatVasquez became nervous and upset during the argument leading to the dis-charge of Garcia and Levine had invited Vasquez to follow Garcia, at least an hourhad passed since the incident, and, moreover, Levine's comments were made inanswer to a question put him by Vasquez.Accordingly, I find them to be expressionsof views andopinionsprotected by Section 8 (c) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe operations of Respondent described in section I, above, occurring in connec-tion with the unfair labor practices described in section III, above, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDY'Having found that the Respondent has committed certain unfair labor practices,itwill be recommended that he cease and desist therefrom and take certain affirma-tive action designed to effectuate the policies of the Act.Although I have found that Respondent discriminatorily discharged Juan Garciaon November 27, I have also found that Respondent made a bona fide offer to re-instate him on November 30.Accordingly, Respondent should not be required againto offer Garcia reinstatement 13 and I shall recommend that his right to be madewhole for any loss of earnings as a result of his discriminatory discharge terminateas of that date.Any backpay to which Garcia may become entitled should bear in-terest as prescribed by the Board in IsisPlumbing & Heating Co.,138 NLRB 716.I shall also recommend that Respondent be required to preserve and make availableto the Board or its agents, on request, payroll and other records to facilitate thecomputation of backpay due.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2.Local No. 1, Amalgamated Jewelry, Diamond and Watchcase Workers Union,AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.By discharging Juan Garcia on November 27, 1962, Respondent discouragedmembership in a labor organization and thereby engaged in an unfair labor practicewithin the meaning of Section 8(a) (3) of the Act.4.By the said discharge and by his statement to an employee that he was surprisedat his signing a union card, Respondent has interfered with, restrained, and coerced hisemployees in the exercise of rights guaranteed in Section 7 of the Act and hasthereby engaged in an unfair labor practice within the meaning of Section 8 (a) (1)of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.6.Respondent has not, since November 30, 1962, refused to reinstate Juan Garciaand Respondent has not committed the other violations of the Act alleged in thecomplaint.11Stafford Operating Company,96 NLRB 1217, 1221. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in the case, I recommend that Samuel Levine, doing business asHock and Mandel Jewelers, his agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Local No. 1, Amalgamated Jewelry, Diamondand Watchcase Workers Union, AFL-CIO, or in any other labor organization ofitsemployees, by discriminatorily discharging any of its employees or by dis-criminating in any other like or related manner in regard to their hire or tenure ofemployment or any term or condition of employment.(b) Indicating, by statements to employees, surprise or displeasure at their havingjoined a union, or in any other similar, like, or related manner, interfering with,restraining, or coercing employees in the exercise of the rights guaranteed by Section7 of the Act.2.Take the following affirmative action necessary to effectuate the policies ofthe Act:(a)Make whole Juan Garcia for anyloss of earningshe may have suffered byreason of the discrimination against him for the period November 27 to 30, 1962,in the manner set forth in the section of this report entitled "The Remedy."(b)Upon application, offer Juan Garcia immediate and full reinstatement to hisformer or a substantially equivalent position, without prejudice to his seniority orother rights and privileges, and dismiss, if necessary, any person hired sinceNovember 30, 1962, to make room for him.14(c)Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary or useful toan analysis of backpay due under the terms of this Recommended Order.(d) Post at his plant in New York, New York, copies of the attached noticemarked "Appendix." 15Copies of this notice, to be furnished by the RegionalDirector for the Second Region, shall, after being duly signed by a representativeof the Respondent, be posted by him immediately upon receipt thereof and bemaintained by him for a period of 60 consecutive days thereafter in conspicuousplaces including all places where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insure that such notices arenot altered, defaced, or covered by any other material.(e)Notify the Regional Director for the Second Region, in writing, within 20 daysfrom the date of receipt of this Recommended Order, what steps he has taken tocomply herewith.1°3.It is further recommended that the complaint herein,insofar as it alleges thecommission of unfair labor practices not found in the Intermediate Report, be dis-missed.14Stafford Operating Company, supra,at 1223is In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decreeof a United States Court of Appeals, the words "A Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the wards "A Decisionand Order "1e In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrderof a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT discharge any employee because of his activity on behalf ofLocal No.1,AmalgamatedJewelry,Diamond and Watchcase Workers Union,AFL-CIO,or any other labor organization.WE WILLmake Juan Garcia whole for any loss of earnings suffered by himby reason of his discharge on November27, 1962.Because a bona fide offer MILK WAGON DRIVERS, ETC., LOCAL 603445of reinstatement was, on November 30, 1962,made to and refused by him,reinstatement to his former position is not being offered but,upon application,he will be reinstated.WE WILL NOT, by means of discharges or statements,or in any other likeor related manner, interfere with,restrain,or coerce our employees in theexercise of their right to self-organization,to join or assist the above-namedUnion or any other labor organization,to bargain collectively through repre-sentatives of their own choosing,and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection or to refrainfrom any or all such activities.All ouremployees are free to become or remain,or to refrain from becomingor remaining,members of Local No.1,Amalgamated Jewelry, Diamond and Watch-caseWorkers Union,AFL-CIO,or any other labor organization,except to theextent that this right may be affected by an agreement in conformity with Section8 (a) (3) of the National Labor Relations Act, as amended.SAMUEL LEVINE,DOING BUSINESS ASHOCK AND MANDEL JEWELERS,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board'sRegional Office, SquibbBuilding, Fifth Avenue,New York, New York,Telephone No. Plaza 1-5500, ifthey have any question concerning this notice or compliance with its provisions.MilkWagon Drivers and Dairy Employees Union Local 603,International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of AmericaandDrive-Thru Dairy, Inc.Cases Nos. 14-CC-172 and 14-CE-7. December 16, 1963DECISION AND ORDERUpon charges duly filed by Drive-Thru Dairy, Inc., herein calledDrive-Thru, the General Counsel of the National Labor RelationsBoard, by the Regional Director for the Fourteenth Region, onMay 8, 1961, issued a consolidated complaint alleging that MilkWagon Drivers and Dairy Employees Union Local 603, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America, herein called Respondent, had engaged in and was en-gaging in unfair labor practices within the meaning of Section8(b) (4) (i), (ii) (A) and (B) and 8(e) of the National Labor Rela-tions Act, as amended.Copies of the charges, consolidated complaint,and notice of hearing before a Trial Examiner were duly served uponthe Respondent.With respect to the unfair labor practices, the consolidated com-plaint alleges, in substance, that Respondent violated Section 8(e)of the Act by entering into an implied agreement with Pevely DairyCompany, herein called Pevely, which is prohibited by that section;that Respondent violated Section 8 (b) (4) (A) by inducing and en-145 NLRB No. 42.